Appeals from decisions of the Workers’ Compensation Board, filed February 15, 1980 and December 30, 1980. The board found, based on the testimony of claimant and of James Sturr, Jr., president of claimant’s employer, and on the medical evidence of Drs. Merliss, Schaye and Wilkins, that claimant was subjected to severe emotional and psychic stress while employed by the Chester National Bank. That there was conflicting medical testimony presented is of no moment, for the board was free to accept or reject so much of that testimony as it found to be credible (Matter of Bollara v Air France, 83 AD2d 701). The board also found that the stress claimant underwent culminated in a disabling coronary condition and psychiatric disorder, thereby constituting an accidental injury arising out of and in the course of her employment, and that her resultant total disability, extending over the period from April 1,1974 to May 28,1980, was causally related thereto. An appropriate award was thereafter made to claimant. The board’s decisions are supported by substantial evidence in all respects and, therefore, should be affirmed. Decisions affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Yesawich, Jr., and Weiss, JJ., concur.